Exhibit 10.5

 

Atlas Crest Investment Corp.

399 Park Avenue

New York, New York 10022

 

October 27, 2020

 

Atlas Crest Investment LLC

399 Park Avenue

New York, New York 10022

 

  Re: Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Atlas Crest Investment Corp. (the
“Company”) and Atlas Crest Investment LLC (“Sponsor”), dated as of the date
hereof, will confirm our agreement that, commencing on the date the securities
of the Company are first listed on The New York Stock Exchange (the “Listing
Date”), pursuant to a Registration Statement on Form S-1 and prospectus filed
with the U.S. Securities and Exchange Commission (the “Registration Statement”)
and continuing until the earlier of the consummation by the Company of an
initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

(i) Sponsor shall make available, or cause to be made available, to the Company,
at 399 Park Avenue, New York, New York 10022 (or any successor location of
Sponsor), certain office space and secretarial and administrative services as
may be reasonably required by the Company. In exchange therefor, the Company
shall pay Sponsor the sum of $10,000 per month on the Listing Date and
continuing monthly thereafter until the Termination Date; and

 

(ii) Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
letter agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public stockholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”) as a result of, or arising out of, this letter agreement,
and hereby irrevocably waives any Claim it may have in the future, which Claim
would reduce, encumber or otherwise adversely affect the Trust Account or any
monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.

 

[Signature page follows]

 



 

 

 

  Very truly yours,       ATLAS CREST INVESTMENT CORP.         By: /s/ Michael
Spellacy      Name: Michael Spellacy     Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

ATLAS CREST INVESTMENT LLC

 

By: /s/ Kenneth Moelis     Name: Kenneth Moelis     Title:   Managing Member  

 

[Signature Page to Administrative Services Agreement]

 

 

 



 

 